By the Court.
— The act of Assembly limits the time to which the justice can adjourn, by expressly enacting, that it shall not exceed fifteen days, [Pat. 316, s. 17.] That there was in this case an intermediate adjournment, makes no difference; for if the justice can adjourn from time to time, not exceeding fifteen days at a time, the limitation in the act of Assembly, may be defeated altogether. It may be that fifteen days is too short a time, and that a convenience would arise from allowing the justice a greater latitude. If that is so, it is not in our power to help it. We do not sit here to make laws; the judgment must therefore, he reversed, (a)

 Act Nov. days,- — Ed. 19, 1820, (Rev, 796,) extends time of adjournment to 30